MEMORANDUM **
James Morgan appeals pro se the judgment dismissing his action pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Romano v. Bible, 169 F.3d 1182, 1185 (9th Cir.1999), cert. denied, 528 U.S. 816, 120 S.Ct. 55, 145 L.Ed.2d 48 (1999), and we affirm for the reasons stated in the district court’s order granting defendant’s motion to dismiss filed July 25, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.